ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_02_EN.txt. 474

SEPARATE OPINION OF JUDGE ODA

TABLE OF CONTENTS

Paragraphs
I. INTRODUCTION 1-2
IJ. THE Dispute PRESENTED TO THE COURT 3-7

III. EXCLUSION FROM THE Court’s JURISDICTION OF “DISPUTES ARISING
OUT OF OR CONCERNING CONSERVATION AND MANAGEMENT MEASURES

TAKEN BY CANADA” | 8-16
IV. THE QUESTION oF ADMISSIBILITY AND THE NECESSITY OF PRIOR

DiPLOMATIC NEGOTIATIONS 17-20
V. CONCLUSION 21

46
475 FISHERIES JURISDICTION (SEP. OP. ODA)

I. INTRODUCTION

1. I voted in favour of the Court’s finding that it has no jurisdiction to
adjudicate upon the dispute brought by Spain’s Application of 28 March
1995,

I am entirely in agreement with the Court when it states that it has no
jurisdiction, in consequence of the terms of the reservation contained in
paragraph 2 (d) of Canada’s declaration of acceptance of the compul-
sory jurisdiction of 10 May 1994, to decide on the merits of the case sub-
mitted to it. I equally support the Court’s view that Canada’s objection
to the jurisdiction of the Court is, in the circumstances of the case, of an
exclusively preliminary character and that the Court has no reason to
apply Article 79, paragraph 7, of the Rules of Court (see Judgment,
para. 85).

2. I do not, however, share the view of the Court on what constituted
the dispute presented by Spain in its Application to the Court and on
what the issues were in respect of which the Court was requested to rule
in the present case. I have difficulty in following the argument developed
by the Court in order to reach the conclusion — although that conclusion
appears to me to be quite correct — that the reservation contained in para-
graph 2 (d) of the declaration deposited by Canada on 10 May 1994
excludes this dispute from the Court’s jurisdiction.

TI. THE DisPpuTE PRESENTED TO THE COURT

3. Since the Court, at this jurisdictional phase of the case, has not had
the opportunity to deal with the issues on the merits and since it appears
to me that the Court does not fully appreciate the essence of the dispute
— and lest the real issues in the case should be buried in obscurity —
I consider it appropriate for me to spell out what issues existed in the
dispute between Spain and Canada at the time that it was unilaterally
brought to the Court by Spain.

4. The subject of the “dispute” in the present case relates, according to
Spain’s Application (Section 3, “The Dispute”), to the Estai incident that
took place on 9 March 1995 at a point approximately 245 miles off the
coast of Canada. The Judgment states that “[t]he filing of the Application
was occasioned by specific acts of Canada which Spain contends violated
its rights under international law” (Judgment, para. 34), namely:

“the Canadian activities on the high seas in relation to the pursuit of
the Estai, the means used to accomplish its arrest and the fact of its
arrest, and the detention of the vessel and arrest of its master; arising
from Canada’s amended Coastal Fisheries Protection Act and imple-
menting regulations” (Judgment, para. 35).

47
476 FISHERIES JURISDICTION (SEP. OP. ODA)

Certainly, Canada’s legislative enactments in 1994-1995 are to be exam-
ined, but only in this context. It is important to note that Canada’s
legislative enactments are not themselves an issue in dispute in the
present case.

5. The Estai incident occurred, in a geographical sense, within the
“Regulatory Area” of the 1979 Convention of Future Multilateral Co-
operation in the Northwest Atlantic Fisheries (NAFO Convention).

In 1979, the NAFO Convention replaced the 1949 International Con-
vention for the Northwest Atlantic Fisheries ((CNAF) after the North
Atlantic coastal States extended, in accordance with relevant principles of
international law, their jurisdiction over the living resources of their adja-
cent waters to limits of up to 200 nautical miles from the coast where they
exercised sovereign rights for the purpose of exploring and exploiting,
conserving and managing these resources (Preface, NAFO Convention).
The NAFO Convention was then signed by 14 States (including Canada
and Spain) and the European Economic Commission, in accordance with
their desire

“to promote the conservation and optimum utilization of the fishery
resources of the Northwest Atlantic area within a framework appro-
priate to the regime of extended coastal State jurisdiction over fish-
eries, and accordingly to encourage international co-operation and
consultation with respect to these resources” (Preface, NAFO Con-
vention).

The “Convention Area”, to which the 1979 NAFO Convention applies,
remains practically identical to the “Convention Area” under the 1949
ICNAF Convention. The “Convention Area” is divided into scientific
and statistical sub-areas, divisions and subdivisions (NAFO Convention,
Art. XX and Ann. IID, as it was under the 1949 Convention, but these
divisions have no bearing on the exercise of jurisdiction in the “Conven-
tion Area”.

The “Convention Area” now consists, from a jurisdictional point of
view, of two quite distinct areas, namely, the 200-mile exclusive economic
zone — which is under the jurisdiction of the respective coastal States —
and the “Regulatory Area”, which “lies beyond the areas in which the
coastal States exercise fisheries jurisdiction” (NAFO Convention, Art. I,
para. 2). The Estai incident occurred in a part of the “Regulatory Area”.
The important point is that the Estai incident took place in the “Regu-
latory Area” of the “NAFO Convention Area” but not that it took place
in any particular division of the “Regulatory Area” (cf. Judgment,
para. 19).

6. Under the framework of the NAFO Convention, the Fisheries
Commission established under this Convention (Art. IT) is responsible for
the management and conservation of the fishery resources of the “Regu-
latory Area” (Art. XI, para. 1). The Fisheries Commission may adopt

48
477 FISHERIES JURISDICTION (SEP. OP. ODA)

proposals for joint action by the contracting parties designed to achieve
the optimum utilization of the fishery resources of the “Regulatory Area”
(Art. XI, para. 2) and may also adopt proposals for international meas-
ures of control and enforcement within the “Regulatory Area” for the
purpose of ensuring within that Area the application of this Convention
and the measures in force thereunder (Art. XI, para. 5). Each proposal
adopted by the Commission shall become a measure binding on all con-
tracting parties (Art. XI, para. 7). Any Commission member may present
to the Executive Secretary of NAFO an objection to a proposal
(Art. XU, para. 1).

I would like to make it plain that, within the framework of the NAFO
Convention, the management and conservation of the fishery resources in
the Regulatory Area — which is an area that lies beyond the fisheries
jurisdiction of any coastal State — is the responsibility of the Fisheries
Commission.

The measures provided for in the national legislation of Canada enacted
in 1994-1995 were not measures binding on all contracting parties adopted
pursuant to the terms of the NAFO Convention (Art. XI, para. 7); the
enforcement action taken on 9 March 1995 by the Canadian authorities
against the Estai in the Regulatory Area could not have been taken
within the framework of the NAFO Convention.

In order to understand the real issues in the dispute presented before
the Court, these points cannot be overemphasized and I am certain that
Canada must have been fully aware of the meaning of the NAFO Con-
vention. I however take note of the provision of the NAFO Convention
that reads:

“Nothing in this Convention shall be deemed to affect or preju-
dice the positions or claims of any Contracting Party in regard to...
the limits or extent of the jurisdiction of any Party over fisheries; or
to affect or prejudice the views or positions of any Contracting Party
with respect to the law of the sea.” (NAFO Convention, Art. I,
para. 5.)

7. On 3 March 1995, Canada made certain amendments to its Coastal
Fisheries Protection Regulations, the effect of which was that all vessels
registered in Spain were prohibited from fishing Greenland halibut in the
NAFO Regulatory Area and that offenders were subject to arrest, seizure
of vessel and catch and fines. The amendments were immediately notified
to Spanish fishing vessels by radio. The Estai incident took place less
than a week later. The whole chain of events unfolded totally outside the
framework of the NAFO Convention.

Thus, the only issue in dispute at the time of filing of the present case
on 28 March 1995 was whether Canada violated the rule of international

49
478 FISHERIES JURISDICTION (SEP. OP. ODA)

law by claiming and exercising fisheries jurisdiction (namely, the prescrib-
ing of fishery regulations — including the exclusion of fishing vessels fly-
ing the Spanish flag —, the enforcement of those regulations by Cana-
dian government authorities and the imposition of penal sanctions on a
Spanish vessel and its master) in an area of the high seas beyond the limit
of its exclusive economic zone, or whether Canada was justified in exer-
cising fisheries jurisdiction in that area, on the ground of its honestly held
belief that the conservation of certain fish stocks was urgently required as
a result of the fishery conservation crisis in the Northwest Atlantic —
irrespective of the NAFO Convention, which neither provides for the
unilateral adoption by coastal States of fishery regulations intended to
apply in the Regulatory Area, nor entrusts coastal States with the enforce-
ment of such regulations in that area of the high seas.

Ill. EXCLUSION FROM THE COURT’S JURISDICTION OF “DISPUTES ARISING
OUT OF OR CONCERNING CONSERVATION AND MANAGEMENT MEASURES
TAKEN BY CANADA”

8. Pursuant to the Court’s Order of 2 May 1995, the sole question to
be decided by the Court at the present stage of the case is whether the
dispute, as defined above, falls within the purview of the clause whereby
Canada declared its acceptance of the Court’s jurisdiction on 10 May
1994, or whether Canada is exempted from the Court’s jurisdiction by
virtue of paragraph 2 (d) of that declaration.

I agree totally with the following statements by the Court with regard
to the interpretation of the reservation attached to Canada’s declaration:

“fijt is for each State, in formulating its declaration, to decide upon
the limits it places upon its acceptance of the jurisdiction of the
Court . . . Conditions or reservations [attached to the declaration]
... operate to define the parameters of the State’s acceptance of the
compulsory jurisdiction of the Court. There is thus no reason to
interpret them restrictively” (Judgment, para. 44);

“there is no reason to interpret such a reservation restrictively”
(ibid., para. 45);

“(t]he Court will thus interpret the relevant words of a declaration
including a reservation contained therein in a natural and reasonable
way, having due regard to the intention of the State concerned at the
time when it accepted the compulsory jurisdiction of the Court”
(ibid., para. 49);

“what is required in the first place for a reservation to a declaration

50
479 FISHERIES JURISDICTION (SEP. OP. ODA)

made under Article 36, paragraph 2, of the Statute, is that it should
be interpreted in a manner compatible with the effect sought by the
reserving State” (Judgment, para. 52);

“declarations of acceptance of its jurisdiction must be interpreted in
a manner which is in harmony with the “natural and reasonable”
way of reading the text, having due regard to the intention of the
declarant” (ibid., para. 76);

“[ilt follows that this dispute comes within the terms of the reserva-
tion contained in paragraph 2 (d) of the Canadian declaration of
10 May 1994” (ibid., para. 87).

I wonder if the Court needed to add anything to what it said above.

9. It goes without saying that, for the sake of judicial certainty, the
interpretation given by the declarant State to the scope of its acceptance
of the Court’s jurisdiction cannot be adjusted to suit the circumstances,
but must be fixed so as to cover any case that may arise. The fact that
Canada made its declaration containing the reservation set out in para-
graph 2 (d) only a few days prior to enacting the amendments to its fish-
eries legislation clearly indicates the true intention of Canada in respect
of those amendments and of any dispute which might arise as a result of
their implementation.

10. It is clear, given the basic principle that the Court’s jurisdiction is
based on the consent of sovereign States, that a declaration to accept the
compulsory jurisdiction of the Court under Article 36, paragraph 2, of
the Statute, and any reservations attached thereto, must, because of the
declaration’s unilateral character, be interpreted not only in a natural
way and in context, but also with particular regard for the intention of
the declarant State. Any interpretation of a respondent State’s declara-
tion against the intention of that State will contradict the very nature of
the Court’s jurisdiction, because the declaration is an instrument drafted
unilaterally.

There may well be occasions when a respondent State seeks to interpret
restrictively the scope of an applicant State’s acceptance of the Court’s
jurisdiction, especially if one considers that a respondent State’s obliga-
tion to comply with the Court’s jurisdiction greatly depends on the scope
of the applicant State’s acceptance of the Court’s jurisdiction (cf. Ar-
ticle 36, paragraph 2, of the Statute), but this is, of course, not the situa-
tion in the present case.

- 11. Once Canada had excluded from the Court’s jurisdiction certain
disputes — namely, “disputes arising out of and concerning conservation
and management measures” — the meaning of the reservation should, as
I have explained above, be interpreted according to the intention of
Canada. I am at a loss to understand why the Court should have felt it

51
480 FISHERIES JURISDICTION (SEP. OP. ODA)

necessary to devote so much time to its interpretation of the wording of
that reservation.

In particular, I do not understand why the Court should have wished
to consider whether the expression “conservation and management meas-
ures” in Canada’s reservation 2 (d) ought to be interpreted according to
an allegedly established and normative concept of “conservation and
management measures”. I feel particularly that paragraph 70 of the Judg-
ment has been drafted under a misunderstanding of the subject, namely
the law of the sea.

The first sentence of paragraph 70 makes no sense to me and I have no
idea whether there is such a rule or concept in international law. I assume
that this paragraph was included in the Court’s Judgment in order to pay
lip-service to some of my colleagues who dissent from the Judgment and
who hold the view that the exercise of jurisdiction on the high seas does
not fall within the bounds of “conservation and management measures”.
Their view is perfectly correct, but the matter is quite irrelevant and does
not need to be mentioned in the Judgment. In my view, the references in
the Judgment to certain international treaties or national legislation are
quite meaningless and may even be misleading.

12. “Conservation” of marine living resources is a general concept of
marine science which has been widely used since the time that the deple-
tion of certain resources in certain areas began to be noticed due to the
over-exploitation of those resources. In fact, as the need for international
co-operation for “conservation” has long been recognized, certain inter-
national agreements were concluded even in the earlier part of this cen-
tury (for example, the 1911 Convention for the Protection and Preserva-
tion of Fur Seals and Sea Otters in the North Pacific Ocean; the 1923
International Convention for the Preservation of the Halibut Fisheries of
the Northern Pacific Ocean; the 1930 Convention for Protection of Sock-
eye Salmon Fisheries, etc.).

The Proclamation on “Policy of the United States with respect to
Coastal Fisheries in Certain Areas of the High Seas” made by President
Truman of the United States of America in September 1945, immediately
after the end of the war, is regarded as far-sighted, in that it drew the
world’s attention to the pressing need for the conservation and protection
of fishery resources, particularly in offshore areas (see 8. Oda, The Inter-
national Law of the Ocean Development, Vol. I, p. 342). Over the follow-
ing years, a number of international conventions — both multilateral and
bilateral — covering the conservation of certain marine living resources
were concluded (I itemize, just as examples, some of the treaties made at
that time: the 1946 Convention for the Regulation of Whaling; the 1949
International Convention for the Northwest Atlantic Fisheries (the pre-
decessor of the NAFO Convention); the 1949 Convention for the Estab-
lishment of an Inter-American Tropical Tuna Commission; the 1952
International Convention for the High Seas Fisheries of the North Pacific

52
481 FISHERIES JURISDICTION (SEP. OP. ODA)

Ocean; the 1957 Interim Convention on Conservation of North Pacific
Fur Seals; the 1959 North-East Atlantic Fisheries Convention; and, the
1966 International Convention for the Conservation of Atlantic Tunas).
The measures for conservation adopted in each case vary according to
the treaty in which they appear and were enforced through the national
legislation of the individual States parties to each treaty.

The International Technical Conference on the Conservation of the
Living Resources of the Sea was convened by the United Nations in
Rome in 1955, and that was the first worldwide conference to produce a
report dealing with the issues of conservation of marine resources. That
Conference did not provide for any particular measures for any particu-
lar stocks or in any particular region (see S. Oda, The International Law
of the Ocean Development, Vol. I, p. 356).

13. The “conservation” of marine living resources was thus not a new
concept and the object of conserving those resources had already been
implemented in various measures and regulations at international and
national levels according to the particular situation — namely, fish stocks
and regions. Once measures for conserving marine resources were agreed
upon internationally, they were then implemented through the national
legislation applicable to the nationals of each individual State.

Another point should be noted, namely that fisheries regulations were
adopted not only for the purpose of “conservation” but were also taken
as part of the chain of “management” measures adopted by each State in
pursuance of their respective national economic or social policies. Par-
ticularly when “conservation” could no longer be effected only through
regulations limiting the mesh-size of fishing nets and the fixing of fishing
seasons or fishing areas (which regulations were imposed in equal manner
upon the nationals of the States parties), it became necessary to fix the
total allowable catch of specific stocks in particular regions. Thus, “con-
servation” issues turned to the more political question of the “manage-
ment” — namely, allocation and distribution — of marine resources.

In addition, the number of States who attempted — under the pretext
of conservation of resources — to secure marine resources in their off-
shore areas and to exclude foreign fishing vessels from those areas
increased. In this respect, it is important to take note of the concept of
maritime sovereignty strongly advanced in the 1950s by some Latin
American States (see, for example, the 1952 Santiago Declaration adopted
at the Conference on the Exploration and Conservation of the Marine
Resources of the South Pacific, in S. Oda, The International Law of the
Ocean Development, Vol. I, p. 345). In this process there occurred, on a

53
482 FISHERIES JURISDICTION (SEP. OP. ODA)

number of occasions, incidents involving the arrest of foreign fishing ves-
sels on the high seas, namely, beyond the area that falls under the
national jurisdiction of coastal States (see S. Oda, “New Trends in the
Regime of the Sea —- A Consideration of the Problems of Conservation
and Distribution of Marine Resources, I and JI”, Zeitschrift für Aus-
ländisches Offentliches Recht und Vélkerrecht, Bd. 18 (1957-1958); and,
S. Oda, International Control of Sea Resources, Leiden, 1962).

14. In these circumstances, marine living resources had become a mat-
ter of great concern to the international community and to the United
Nations. At the First United Nations Conference on the Law of the Sea
convened in Geneva in 1958, the Convention on Fishing and Conserva-
tion of the Living Resources of the High Seas was adopted to provide for
“the right [of all States] to engage in fishing on the high seas, subject . . .
to the provisions . . . concerning conservation of the living resources of
the high seas” and “the duty [of all States] to adopt, or to co-operate with
other States in adopting, such measures for their respective nationals as
may be necessary for the conservation of the living resources of the high
seas” (Art. 1).

In the 1970s, by which time the monopoly of coastal fisheries far
beyond the limit of the territorial sea had become more or less a general
practice, the concept of the exclusive economic zone, to Justify the exclu-
sive control of coastal fisheries, was emerging. Bearing in mind that the
fisheries regulations in offshore areas could no longer be a matter of
exclusive concern to each coastal State, the Third United Nations Con-
ference on the Law of the Sea, convened over the period 1973 to 1982,
produced in 1982 at Montego Bay the United Nations Convention on the
Law of the Sea. That Convention provides, on the one hand, for the duty
of each coastal State to “determine the allowable catch of the living
resources in its exclusive economic zone” (Art. 61, para. 1) and for the
obligation of each coastal State to “promote the objective of optimum
utilization of the living resources in the exclusive economic zone”
(Art. 62, para. 1), and, on the other hand with regard to high seas fishing,
contains certain provisions concerning “conservation and management
of the living resources of the high seas” (Part VII, Sec. 2). However, that
Convention certainly does not seek to define “conservation and manage-
ment measures”.

In 1995 at United Nations Headquarters in New York, the so-called
Straddling Fish Stocks Convention was agreed upon to implement the
provisions of the 1982 Law of the Sea Convention relating to the conser-
vation and management of straddling fish stocks and highly migratory
fish stocks in order to ensure the long-term conservation and sustainable
use of these stocks — which stocks, of course, have no awareness of the
artificial boundary of the exclusive economic zone.

15. It is important to note that the 1958, 1982 and 1995 United

54
483 FISHERIES JURISDICTION (SEP. OP. ODA)

Nations Conventions covering marine living resources do not directly
impose any concrete “measures” for conservation of any particular stocks
or “management” of any particular fishing activities. Rather, each State
party is obliged to adopt through its own national legislation various
appropriate measures for the “conservation” of resources, designed to
apply to fishing vessels, whether national or foreign, in its own area of
the exclusive economic zone, and is also obliged to reach agreement with
other States for joint measures of conservation on the high seas. It should
be noted that there exists no fixed or concrete concept of “conservation
and management measures”.

16. It appears to me from the manner in which the Court referred in
paragraph 70 of the Judgment to certain international treaties or national
legislation, selected at random, that it has misunderstood the true nature
of these instruments and has not dealt with the development of the law of
the sea in a proper manner.

It is clear to me that Canada, having reserved from the Court’s juris-
diction any “disputes arising out of or concerning conservation and man-
agement measures”, had in mind — in a very broad sense and without
restriction and showing great common sense — any dispute which might
arise following the enactment and enforcement of legislation concerning
fishing, either for the purpose of conservation of stocks or for manage-
ment of fisheries (allocation of the catch), in its offshore areas, whether
within its exclusive economic zone or outside it.

IV. THE QUESTION OF ADMISSIBILITY AND THE NECESSITY OF PRIOR
DIPLOMATIC NEGOTIATIONS

17. In so far as the Court now determines that it cannot entertain the
Application submitted by Spain against Canada, there remains nothing
more to discuss. However, I would like to add a comment on one aspect
relating to the admissibility of the present case.

No diplomatic negotiations took place between Spain and Canada
with regard to the enactment in 1994 and 1995 of Canada’s national
legislation or its amendment. Immediately after the Estai incident on
9 March 1995, there was an exchange of Notes Verbales between Spain
and Canada (as reproduced in the Annexes to the Application and
referred to in the Judgment, paragraph 20). This could have meant that
there existed a “legal” dispute concerning the Estai incident between the
two States. There was, however, no further diplomatic negotiation
between the two countries over the boarding, seizure, detention, etc., of
the Estai and the domestic judicial proceedings against its master. Spain’s
Application was suddenly submitted to the Court on 28 March 1995,
without any prior notice or discussion.

55
484 FISHERIES JURISDICTION (SEP. OP. ODA)

18. It should be noted that, after Spain had filed its Application in the
Registry of the Court, negotiations between the European Union and
Canada came to a successful conclusion, with the initialling on 16 April
1995 and signature on 20 April 1995 of the “Agreement constituted in the
form of an Agreed Minute, an Exchange of Letters, an Exchange of
Notes and the Annexes thereto between the European Community and
Canada on fisheries in the Context of the NAFO Convention” (see Judg-
ment, para. 21).

In parallel with this, on 18 April 1995, the proceedings in Canada
against the Estai and its master were discontinued; on 19 April 1995 the
bond was discharged and the bail repaid with interest; subsequently the
confiscated portion of the catch was returned; and, on 1 May 1995,
Canada’s internal legislation was amended so as to satisfy the position of
Spain (see Judgment, para. 22). The proposals for improving fisheries
control and enforcement contained in the Agreement of 20 April 1995
were adopted by NAFO at its annual meeting held in September 1995
and became measures binding all Contracting Parties with effect from
29 November 1995 (ibid. ).

19. Iam not suggesting that the dispute became moot or that the sub-
missions lost their object, and I fully agree with the Court when it states
that the Court “is not required to determine proprio motu . . . whether or
not the Court would have to find [the dispute] moot” (Judgment,
para. 88). I would, however, like to suggest that, prior to the submission
of the dispute existing on 28 March 1995, not only were diplomatic nego-
tiations not exhausted but they had not even begun, and that the dispute
could have been solved if negotiations between Spain and Canada had
taken place. The result of Canada’s acts to remedy the situation, as
explained above, indicate just that.

20. It is arguable whether a “legal” dispute may be submitted unilat-
erally to the Court only after diplomatic negotiations between the disput-
ing parties have been exhausted, or at least initiated, but I shall refrain
from entering into that discussion. However, I submit that it could have
been questioned, even at this jurisdictional stage — separately from the
issue of whether the Court had jurisdiction to entertain Spain’s Applica-
tion — whether Spain’s Application of 28 March 1995 in the present case
was really admissible to the Court at all.

V. CONCLUSION

21. Ihave no doubt that Canada believed that it had a legitimate right
to adopt and enforce certain fisheries legislation, but that it also believed,
in the light of the development of the law of the sea, that that right may
belong to the area of lex ferenda and, in this belief, Canada wished to
avoid any judicial determination by the International Court of Justice.

56
485 FISHERIES JURISDICTION (SEP. OP. ODA)

Conversely, Spain also was perfectly entitled to believe that any amend-
ment by Canada of its fisheries legislation so as to make it applicable to
Spanish vessels, thus excluding them from fishing for certain stocks in an
area of the high seas, was not permitted under international law as it
stands at present.

In conclusion, I should like to say that I appreciate the goodwill shown
by Canada in the actions taken by it in May 1995 (after the Estai inci-

dent), as a result of which the practical difficulties between the two States
were resolved.

(Signed) Shigeru Opa.

57
